James R. Cooper, Judge, dissenting. I respectfully dissent for the reason that the majority opinion has again condoned the use of evidence which should have been suppressed due to a defective affidavit for a search warrant. On this point the facts of the case at bar are virtually identical to those in Cardozo v. State, 7 Ark. App. 219, 646 S.W.2d 705 (1983). This Court affirmed, by a 3-3 vote, the trial court’s refusal to suppress the evidence in Cardozo, supra, and I dissent for the reasons expressed in my dissenting opinion in that case. Although “techical requirements of elaborate specificity ... have no proper place in [the] area [of search warrants]”, United States v. Ventresca, 380 U.S. 102 (1965), I cannot agree that requiring law enforcement officers to include the time they observed the illegal activity in their affidavits is either a technical or elaborate requirement. I respectfully dissent. Glaze and Corbin, JJ., join in this dissent.